DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,837,673. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the corrodible vessel" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 10, 12-17 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houle et al (US4972066).
Houle et al discloses an electric heating element for insertion into a liquid vessel (11)
through a mounting opening in a wall comprising a mounting portion (20), a U-shaped sheath
(18), a heating filament (17), an insulating structure (21) extends through mounting portion
(Figure 2), a first connection structure (23; Figure 2) coupled to heating filament (17), a second
connection structure (28) isolated from first connection and through which a voltage may be
impressed on sheath (Figure 2; column 4, line 20-column 5, line 16), an annular connection
member in communication with outer end of sheath (Figure 2) and a screw (31), a protection
apparatus (28) with a sensing portion to measure a voltage between vessel and sheath and a
control portion to determine whether a sacrificial anode is depleted (column 4, lines 31-42),
sensing portion includes a resistor and voltage measuring device to sense potential between
sheath and vessel (column 4, lines 31-63), and apparatus for selectively impressing a voltage on
sheath wherein impressed an impressed current cathodic protection to vessel a separate anode
structure (column 4, lines 31-column 5, line 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al in view of Khoo (US4087742).
Houle et al discloses all of the recited subject matter except a sensing portion to sense a voltage potential between the vessel and sheath and a control portion to measure the voltage potential sensed and if voltage potential measured is greater than a first predetermined magnitude provide an indication that sacrificial anode is still functional and if it is not greater than the first predetermined magnitude, remeasure the voltage potential and compare the remeasured to a second magnitude and provide a degree of need to replace sacrificial anode based on comparison of remeasured voltage potential and predetermined second magnitude.  Khoo discloses a sensing portion to sense a voltage potential between the vessel and sheath and a control portion to measure the voltage potential sensed and if voltage potential measured is greater than a first predetermined magnitude provide an indication that sacrificial anode is still functional and if it is not greater than the first predetermined magnitude, remeasure the voltage potential and compare the remeasured to a second magnitude and provide a degree of need to replace sacrificial anode based on comparison of remeasured voltage potential and predetermined second magnitude (column 3, lines 46-66). It would have been obvious to one of ordinary skill to have included a sensing portion to sense a voltage potential between the vessel and sheath and a control portion to measure the voltage potential sensed and if voltage potential measured is greater than a first predetermined magnitude provide an indication that sacrificial anode is still functional and if it is not greater than the first predetermined magnitude, remeasure the voltage potential and compare the remeasured to a second magnitude and provide a degree of need to replace sacrificial anode based on comparison of remeasured voltage potential and predetermined second magnitude as disclosed by Khoo in the heating element of Houle et al because, a sensing portion to sense a voltage potential between the vessel and sheath and a control portion to measure the voltage potential sensed and if voltage potential measured is greater than a first predetermined magnitude provide an indication that sacrificial anode is still functional and if it is not greater than the first predetermined magnitude, remeasure the voltage potential and compare the remeasured to a second magnitude and provide a degree of need to replace sacrificial anode based on comparison of remeasured voltage potential and predetermined second magnitude
allows for the integrity of the heating element of the water heater to be monitored more
effectively.
Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al in view of Phillips et al (US8068727).
Houle et al discloses all of the recited subject matter except a control portion coupled to
sensing portion of protection apparatus and to measure a voltage potential between the sheath
and vessel in the absence of impressed voltage on sheath and then output a signal indicative of
a dry firing condition of heating element if voltage potential measured between sheath and
vessel is not above a predetermined value. Philips et al discloses a control portion coupled to
sensing portion of protection apparatus and to measure a voltage potential between the sheath
and vessel in the absence of impressed voltage on sheath and then output a signal indicative of
a dry firing condition of heating element if voltage potential measured between sheath and
vessel is not above a predetermined value (column 6, line 49-column 7, line 3). It would have
been obvious to one of ordinary skill in the art to have included a control portion coupled to
sensing portion of protection apparatus and to measure a voltage potential between the sheath
and vessel in the absence of impressed voltage on sheath and then output a signal indicative of
a dry firing condition of heating element if voltage potential measured between sheath and
vessel is not above a predetermined value as disclosed by Philips et al in the heating element of
Houle et al because, a control portion coupled to sensing portion of protection apparatus and
to measure a voltage potential between the sheath and vessel in the absence of impressed
voltage on sheath and then output a signal indicative of a dry firing condition of heating
element if voltage potential measured between sheath and vessel is not above a
predetermined value prevents the water heater from being damaged. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/November 18, 2022						Primary Examiner, Art Unit 3761